IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-41047
                        Conference Calendar



REGINALD L. MCCOY,

                                         Petitioner-Appellant,

versus

UNITED STATES OF AMERICA; JOHN ASHCROFT, U.S. Attorney
General, ERNEST V. CHANDLER, Warden,

                                         Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                        USDC No. 1:01-CV-10
                       --------------------
                         December 12, 2002

Before JOLLY, JONES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Reginald L. McCoy, federal prisoner number 11732-018, is

serving concurrent life sentences for convictions for conspiracy

to possess with intent to distribute crack cocaine and possession

of 50 grams or more of crack cocaine with intent to distribute.

McCoy has appealed the district court’s judgment dismissing his

28 U.S.C. § 2241 petition, arguing that he is entitled to relief

under the “Savings Clause” of 28 U.S.C. § 2255, in light of

Apprendi v. New Jersey, 530 U.S. 466 (2000).   This court has

recently held that Apprendi does not apply retroactively to cases

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 01-41047
                                -2-

on collateral review and that an Apprendi claim does not satisfy

the test for filing a 28 U.S.C. § 2241 petition under the Savings

Clause.   See Wesson v. United States Penitentiary, Beaumont, TX,

305 F.3d 343, 347-48 (5th Cir. 2002).

     AFFIRMED.